In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00127-CR
                                                ______________________________
 
 
 
                                                      IN
RE:  JOHN E. JACKSON
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            John E. Jackson has filed a petition
seeking mandamus relief against Larry Merriman, judge of the municipal court of
the City of Longview.  This Court has
jurisdiction to issue a writ of mandamus against "a judge of a district or
county court in the court of appeals district."  Tex. Gov't
Code Ann. § 22.221(b) (Vernon 2004). 
We have no mandamus authority over a municipal court judge.
            We deny the petition. 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          July 15, 2010
Date
Decided:             July 16, 2010
 
Do
Not Publish